760 N.W.2d 484 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jesse PEOPLES, a/k/a Jesse Peeples, Defendant-Appellant.
Docket No. 137522. COA No. 284840.
Supreme Court of Michigan.
February 24, 2009.

Order
On order of the Court, the application for leave to appeal the September 24, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for appointment of counsel and motions to remand, and motion to withdraw plea are DENIED.